704 N.W.2d 711 (2005)
474 Mich. 882-84
REESE v. McCREARY.
No. 129680.
Supreme Court of Michigan.
October 14, 2005
Application for leave to appeal.
SC: 129680, COA: 264676.
On order of the Chief Justice, the application for leave to appeal filed October 13, 2005 is DISMISSED for failure to pursue the case in conformity with the order of February 26, 2004 in Reese v. McCreary No. 125655. That order provided that further appeals were not to be filed until the full entry fee in that case was paid. Following entry of that order, plaintiff-appellant paid the partial filing fee on March 11, 2004. Because the full entry fee in case 125655 has not been paid, this appeal is dismissed.